Citation Nr: 0017998	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-34 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for a scar of the 
right elbow, residual of a shell fragment wound (SFW).  

3.  Entitlement to service connection for residuals of Agent 
Orange exposure, to include a skin condition and peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, which granted service connection for PTSD, 
evaluated as 10 percent disabling, denied a compensable 
evaluation for a shell fragment wound residual scar of the 
right elbow, and denied service connection for residuals of 
Agent Orange exposure, to include a skin condition and 
complaints of peripheral neuropathy.  

The Board notes that in a brief submitted in June 2000, the 
veteran's representative raised a claim of entitlement to 
service connection for a neurological disability other than 
due to Agent Orange exposure, to include as secondarily due 
to the service-connected right elbow injury.  This issue has 
not been developed for appellate consideration, and is not 
inextricably intertwined with any issue on appeal.  As such, 
it is referred to the RO for appropriate action.  

The issue of entitlement to service connection for residuals 
of Agent Orange exposure, to include a skin condition and 
peripheral neuropathy, will be addressed in the remand 
following the Order section of this decision. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by depression, 
nightmares, flashbacks, impaired judgment, difficulty in 
establishing effective work and social relationships, and 
disturbances of motivation and mood, that are productive of 
occupational and social impairment of no more than reduced 
reliability and productivity.

3.  The veteran's right elbow scar is asymptomatic.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1999).

2.  The schedular criteria for a compensable evaluation for a 
scar of the right elbow, residual of a SFW, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Codes 7803 - 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for his PTSD and right elbow scar do not adequately 
reflect the severity of those disabilities.  He contends that 
his scar results in pain, that his PTSD results in an 
inability to interact with other people, and that both 
disabilities interfere with his ability to work.  Therefore, 
a favorable determination has been requested.

Regarding the claim for an increased evaluation for PTSD, the 
Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of 
disability evaluation following award of service connection.  
As such, this claim is well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of this disability is to be considered during 
the entire period from the initial assignment of a disability 
rating, effective from April 2, 1997, to the present time.  
See Fenderson v. West, 12 Vet. App. 119(1999).

Regarding the claim for an increased evaluation for a scar of 
the right elbow, the Board finds that this claim is plausible 
and thus well-grounded within the meaning of 38 U.S.C.A. § 
5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  

The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  The veteran has been 
afforded VA examination and radiographic examinations, and 
has been given the opportunity to submit additional pertinent 
evidence such as employment records.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for scar, right elbow, residuals 
fragment wound (major).  The evaluation was noncompensable, 
effective November 1986.  The rating decision noted that the 
veteran had not appeared for a requested VA examination to 
determine the current severity of this disability.  The 
current appeal stems from adjudication of a reopened 
increased rating claim received on April 2, 1997.

Evidence of record dated during the current appeal period 
includes a June 1997 VA psychiatric examination report.  
Subjectively, the veteran noted that he had been married for 
three months and that the marriage terminated due to his bad 
temperament.  He said that little things bothered him and 
that he was easily frustrated.  He said that he had been 
living with his brother and sister-in-law for the last six 
years but that on occasions he had attacked his brother 
without adequate provocation.  He said that he remained 
unmarried because he was a loner, that he had no friends and 
that he was unable to get close to anyone.  He said that he 
had nightmares of his Vietnam experiences, and flashbacks 
precipitated by the sounds of helicopters, loud noises, 
exploding gunfire, back fires, the smell of Asian food or the 
sight of Asians.  Regarding the veteran's occupational 
history, the veteran was employed and reported that he was 
becoming more and more frustrated but continued to have good 
attendance and good performance records at work.  It was 
noted that he stated that he had conflicts with his 
supervisor due to his intemperate nature.  

Objectively, the veteran was blunt and outspoken, and 
referenced the adverse effects of his Vietnam experiences on 
his attitude, behavior and post-war adjustments.  The final 
Axis I diagnosis was PTSD, based on traumatic Vietnam War 
experiences, nightmares referencing same, flashbacks, ill-
temper, loner - social isolation, and startle reactions.  The 
Axis V current Global Assessment of Functioning (GAF) score 
was Scale 60.  

The service medical records reveal the veteran sustained a 
shrapnel wound of the right elbow with a single retained 
fragment superficially located at the radial aspect of the 
right elbow.  The available service medical records do not 
indicate associated nerve, muscle or artery damage.  The 
retained metallic fragment was surgically removed in December 
1970.  On initial VA examination subsequent to service, in 
March 1987, a one inch scar was identified over the lateral 
aspect of the right elbow joint.

The report of a June 1997 VA orthopedic examination provides 
that the veteran's subjective complaints were cold 
sensitivity of the elbow, and "sometimes" cracks and pops 
of the elbow joint.  Objectively, there was no swelling or 
deformity and there was a half-inch scar with cross hatches 
that was well-healed with no foreign body palpable at that 
time.  Range of motion of the right elbow was flexion from 
zero to 145 degrees, pronation from zero to 80 degrees and 
supination to 85 degrees.  The final diagnosis was shrapnel 
wound of the right elbow, delayed diagnosis, ten months later 
a foreign body was removed.  The current status was that the 
range of motion of the elbow joint was normal, and that he 
had cold sensitivity of the skin around that injury, which 
could be due to trauma to the digital nerve causing some 
sensitivity of the skin surrounding this injury.  The report 
noted that a radiographic examination was to be performed.  

In correspondence received from the veteran in November 1997, 
he asserted that he was highly and easily frustrated, did not 
like anyone and did not like to socialize, had seriously 
considered suicide, did not trust anyone, and most of the 
time felt that he would simply like to kill the person who 
was bothering him at that time and be done with the 
situation.  He said that he could kill anyone at anytime 
without thought or remorse.  The veteran also stated that he 
had pain in the right arm due to shrapnel remaining in his 
right elbow.

In correspondence received from the veteran in December 1997, 
he asserted that his GAF score was too high and did not 
accurately reflect his functioning.  He stated that he had 
trouble sleeping, working, and with everyday life.  He 
asserted that he did not trust people, had trouble with 
relationships, suffered mood swings, forgot names and places, 
experienced anxiety and panic attacks, had occasional 
nightmares, jumped at loud noises, and slept with a knife by 
his pillow on the bed.  He also asserted that his right elbow 
disability merited a compensable evaluation.  He stated that 
it caused him difficulty at his job and became cold easily, 
neither of which had happened before the shrapnel wound.  

During a February 1998 hearing at the RO, the veteran 
testified that he was an operator at a plant, responsible for 
taking parts out of a mold and trimming them.  He said that 
at times because of too much stress at work, he had called in 
or left work early.  He said that the stress came about from 
being around other people in general and the decision-makers 
in particular.  He said that he did not leave work early 
every week, but that there were times when he wanted to leave 
every day.  He said that two to three years earlier, after he 
had been working at the plant for six years, he had been put 
on a one-year probation and a three-day suspension for 
shoving a person at work.  The veteran said that when he was 
not at work, he would sit in his chair and look at the wall.  
He said that he did not want to go anywhere.  The veteran 
said that he would sleep about three to four hours a night if 
lucky.  He said that he had nightmares less frequently but 
still every day when awake he would brood on his Vietnam 
experiences and would ignore people talking to him.  He said 
that he had awakened screaming and, when asked what was 
wrong, would not want to talk about it.  Reportedly, this had 
happened one or two times with his current, third wife.  He 
said that his wife wanted him to talk about his military 
experiences but he could not.  He said that about one year 
earlier, he had asked a Vietnam veteran friend to kill him, 
and said that he felt half-dead anyway.  The veteran said 
that he could walk out of the building and kill the first 
person he saw and it would not bother him.  He said that all 
the time he had ideas of wanting to kill other people or 
himself.  He said that he was not currently in treatment for 
PTSD.  The veteran said that he became easily agitated, and 
explained that if a person at the wrong time said the wrong 
thing all he could think of was killing that person.  He said 
that this was the only way he felt that he could win.  The 
veteran's representative said that he would submit the 
veteran's employment records at a later date.  

An April 1998 VA-generated note in the claims file indicates 
that no radiographic examination was conducted at the time of 
the June 1997 VA examination.  

According to the report of an August 1998 VA examination, the 
veteran informed the examiner that while in the military a 
doctor had told him that additional small pieces of shell 
fragment remained in his right elbow.  The veteran said that 
currently his right elbow bothered him if it was cold or 
raining, and rarely it would lock on him from four to five 
times a week just for a matter of seconds until he clicked it 
open.  

On physical examination, the examiner identified a "very 
fine" vertical scar, approximately 1/2 inch in length, 
crossing over the radial side of the elbow, that was not 
adherent and was "cosmetically very acceptable."  There was 
no tenderness, ulceration or breakdown of the skin, elevation 
or depression of the scar, underlying tissue loss, 
inflammation, edema, keloid formation, disfigurement, or 
abnormal texture.  Color was noted to be normal, perhaps 
slightly lighter.  The diagnosis was shrapnel wound to the 
right elbow area over the radial head, a half-inch scar that 
went down vertically.  The examiner noted that the veteran 
had normal range of motion, and could move from zero to 130 
degrees of flexion in the right and left elbows.  The 
examiner noted that there was no pain, there was flexion and 
extension of the elbow area.  It was noted that radiographic 
examination revealed pinpoint calcific density close to the 
lateral condyle (of questionable significance), with no 
retained foreign bodies.  It was noted that the veteran's 
right elbow pain with cold and occasional locking was as 
likely as not secondary to service injury.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 10 percent disability evaluation for PTSD 
is appropriate where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

Scar residuals may be evaluated pursuant to 38 C.F.R. § 
4.118, Codes 7803 - 7805.  An assignment of a 10 percent 
evaluation is in order when a superficial scar is tender and 
painful on objective demonstration, or poorly nourished, with 
repeated ulceration.  Diagnostic Codes 7803-7804.  Scars may 
also be evaluated based on the limitation of function of the 
part affected.  Diagnostic Code 7805.  

Turning to the veteran's PTSD, and based on a thorough review 
of the evidence, the Board finds that, with resolution of 
doubt in the veteran's favor, the objective medical evidence 
and the veteran's own testimony support a 50 percent 
evaluation for PTSD.  In this regard, the Board notes that 
the veteran has impaired judgment, as shown by the fact that 
he reported he has attacked his brother, with whom he lived, 
as well as a co-worker, without provocation.  These reported 
attacks, along with the veteran's reported inability to get 
along with his supervisor, are also evidence of the veteran's 
difficulty in establishing effective work and social 
relationships.  The veteran also suffers from disturbances of 
motivation and mood, as he reports he is depressed and 
engages in no activities at home other than staring at the 
wall.  

The Board has considered entitlement to a 70 percent 
evaluation for the veteran's PTSD, but has determined that 
the preponderance of the evidence is against such an 
evaluation.  First, the veteran's reported GAF score of 60 
does not support an evaluation in excess of 50 percent.  
According to the GAF Scale, a score between 51 and 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125 
(1999).  The veteran's GAF score of 60 fails to show that his 
service-connected psychiatric symptoms warrant a 70 percent 
evaluation.  The GAF score is objective evidence that the 
veteran's symptoms have been at the high functioning end of 
the moderate range.

In addition, while the veteran has noted that he often wants 
to leave work early due to his PTSD, he has submitted no 
evidence that his attendance and work performance are not 
good, as he asserted they were during a June 1997 VA 
examination.  While the fact that the veteran has not been in 
on-going treatment or on medication for his PTSD does not 
address any of the specific criteria for a 70 percent 
evaluation, these facts do indicate that the severity of the 
veteran's PTSD does not result in occupational and social 
impairment or deficiencies that interfere with routine 
activities.  There is no evidence that the veteran's speech 
is intermittently illogical, obscure, or irrelevant, or that 
the veteran neglects personal appearance and hygiene.  The 
fact that the veteran has been in several marriages suggests 
difficulty maintaining inter-personal relationships, it also 
suggests that he is able to meet people and initiate at least 
semi-permanent inter-personal relationships.  

Turning to the veteran's right elbow scar, and based on a 
thorough review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation.  First, the VA examinations in 
June 1997 and August 1998 are negative for any indication 
that the veteran's scar was tender or painful on objective 
demonstration, poorly nourished, or had repeated ulceration.  
Diagnostic Codes 7803-7804.  The sole relevant finding was 
that the scar was possibly slightly lighter.  This does not 
warrant a compensable evaluation.  Id.  Further, there has 
been no clinical demonstration of an associated functional 
impairment of the right elbow.  In this regard, the Board 
notes that the reported range of motion clinical findings on 
VA examination in June 1997 reflect full range of motion, 
when evaluated against the measurements set forth at Plate I 
at 38 C.F.R. § 4.71 (1999).  Although, the veteran's flexion 
is shown to have declined in range to 130 degrees, on VA 
examination in August 1998, less than the measurement for 
full range of motion set forth at Plate I, this slight 
functional loss has not been attributed to any manifestation 
of the service-connected residual scar, and does not warrant 
a separate compensable evaluation under Diagnostic Code 5206, 
5207, or 5213. 


Regarding the veteran's complaints of pain on use, the VA 
examinations found no objective evidence of weakness, 
functional loss or pain on use.  An August 1998 VA 
radiographic examination indicated that there were no 
retained foreign bodies.  Moreover, the veteran failed to 
submit employment records that might show interference with 
his employment by his service-connected right elbow scar.  
There are no private or VA treatment records to support the 
veteran's assertions.  

The Board notes that the June 2000 brief submitted on the 
veteran's behalf asserts that the June 1997 rating VA 
examination was inadequate since a recommended radiographic 
examination was not performed, and pain on use and functional 
limitation were not considered.  However, in light of the 
findings presented in the report of the August 1998 VA 
examination, the Board finds that a remand for additional 
development of this claim is not necessary.


ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

A compensable evaluation for a scar of the right elbow, 
residual of SFW, is denied. 


REMAND

A preliminary review of the record reveals that on a VA Form 
9 dated and received from the veteran in December 1997, the 
veteran disagreed with the September 1997 denial of service 
connection for residuals of Agent Orange exposure by stating 
that the VA examination on which it was based was inadequate.  
The Board finds that this correspondence constitutes a timely 
NOD with a September 1997 denial of service connection for 
residuals of Agent Orange exposure, to include a skin 
condition and peripheral neuropathy.  38 C.F.R. §§ 20.201, 
20.302(a)(1999).

The RO has not issued a statement of the case or supplemental 
statement of the case which addresses the issue of 
entitlement to service connection for residuals of Agent 
Orange exposure, to include a skin condition and peripheral 
neuropathy.  Therefore, the Board finds that a remand for 
this action is necessary.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201 (1999); see also Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).  

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

The RO must issue the veteran and his 
representative an appropriate statement 
of the case or supplemental statement of 
the case concerning the claim for 
entitlement to service connection for 
residuals of Agent Orange exposure, to 
include a skin condition and peripheral 
neuropathy.  The RO must give the veteran 
and his representative an opportunity to 
submit additional evidence and/or 
argument in response and to perfect a 
timely appeal concerning this claim.

The purpose of the REMAND is to obtain additional 
development, and to afford the veteran every due process 
consideration.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 

